Citation Nr: 0513854	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound right calf, Muscle Group XI, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound left calf, Muscle Group XI, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to May 1945.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


The Board notes that, in his February 2004 VA Form 9, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, DC (Central Office hearing).  The hearing was 
scheduled for May 25, 2004.  Although the veteran's mailed 
hearing notice was not returned as undeliverable, the veteran 
failed to appear for the hearing and there was no request by 
either the veteran or his representative to reschedule the 
hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2004).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran sustained deep penetrating wounds from 
multiple low velocity missiles in his right calf, which 
required hospitalization in service for treatment, and which 
currently causes muscle pain, a slight limp but no weakness 
or limitation of motion.

3.  The veteran sustained deep penetrating wounds from 
multiple low velocity missiles in his left calf, which 
required hospitalization in service for treatment, and which 
currently causes muscle pain, a slight limp but no weakness 
or limitation of motion.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound of the right calf, 
Muscle Group XI, have not been met.  38 U.S.C.A. § 115, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 3.21, 4.1-4.3, 
4.7, 4.10, 4.40, 4.73, Diagnostic Code 5311 (2004).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound of the left calf, 
Muscle Group XI, have not been met.  38 U.S.C.A. § 115, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 3.21, 4.1-4.3, 
4.7, 4.10, 4.40, 4.73, Diagnostic Code 5311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the July 2003 RO letter, the 
August 2003 rating decision, and the December 2003 statement 
of the case.  Therefore, the notification requirement has 
been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, and a statement of the case, VA satisfied the fourth 
element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased ratings.  He 
has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

Evidence relevant to the severity of the veteran's residuals 
of a gunshot wound of the left and right calf, Muscle Group 
XI, includes his service medical records.  A review of these 
records reveals that on June 29, 1944, the veteran sustained 
penetrating wounds from shrapnel on his right and left legs, 
a compound fracture to the right fibula, and the presence of 
foreign body in the left leg.  

In July 1944, the veteran underwent an operation that 
included debridement of his wounds and closing of his 
fracture followed by treatment with plaster of paris.  On 
July 28, 1944 the veteran underwent secondary closure of a 
left leg wound, and on August 9, 1944, the veteran underwent 
secondary closure of a right leg wound.  A treatment record 
dated in October 1944 indicated that the veteran was still 
convalescing from his wounds. 

On initial VA post-service examination in June 1947, the 
veteran reported pain and aches in both legs.  On 
examination, the examiner noted that the veteran had a scar 
measuring 3 inches by 1 inch on the left calf and suture 
marks resulting from the debridement operation.  The examiner 
also noted loss of gastrocnemius that was causing weakness, 
fatigue, pain and incoordination.  The examiner noted a scar 
measuring 2 inches by 3/4 inches on the right calf.  The 
fibula fracture in the right leg was well healed with good 
bony union and alignment.  According to the examiner, both 
scars showed severe secondary infection and the veteran was 
experiencing muscular weakness due to a loss of muscle 
substance.  

The VA examined the veteran again in July 1948.  The examiner 
indicated that the veteran had a 3 inch scar on each leg with 
no swelling or atrophy.  As well, the examiner indicated that 
the veteran had no tenderness of active or passive motion of 
his legs or ankles.  An x-ray of the veteran's leg was taken 
which revealed an old healed fracture.  

The VA examined the veteran in January 1951.  The examiner 
indicated that the veteran had a 3 inch by 1 inch scar of the 
mid calf region that was well healed.  Range of motion of the 
veteran right foot was normal and his reflexes were normal.  
The examiner noted a history of a fracture in the veteran's 
right leg, but indicated that there were no deformities.  The 
veteran's left leg was found to have a 2.5 inch by 1 inch 
scar that was non-tender.  The movement of the veteran's left 
foot was also found to be normal.  

The record also includes VA medical center (VAMC) treatment 
reports dated between June 1987 and August 1987.  These 
treatment reports contain complaints of pain in the legs. 

Additional VAMC outpatient records dated in March 1988 and 
April 1988, detail the removal of foreign body from the 
veteran's right leg.  The veteran was discharged and was 
ambulatory with the aid of crutches.  A note dated in April 
1988 notes status post longitudinal incision of the right 
leg, healed mild swelling around ankles joints and tenderness 
over the scars. 

The record includes a VA medical examination conducted in 
July 2003.  The examiner indicated that the veteran had 
injuries from multiple low velocity missiles with deep 
penetration and was unable to return to duty at the time of 
his original injury.  The veteran has subjective complaints 
of constant pain from these residuals.  On examination, the 
veteran was noted to have an abnormal gait and walked with a 
slight limp.  The examiner indicated that the muscle groups 
involved the posterior leg and lateral muscles.  A 5 by 2 
centimeter scar was noted on the left leg, but no exit wound 
was found.  No adherence of underlying structure, 
intramuscular scaring or adhesion to the bone was found.  
Palpitation of the muscle revealed no loss of deep fascia, 
muscle substance, or impairment in muscle tone.  
Additionally, no signs of lowered endurance or impaired 
coordination were found.  Muscle Group XI strength was graded 
as 5 of 5.  The veteran's muscle injuries were found not to 
affect the particular body part or function they controlled.  
No muscle herniation was found.  As well, the veteran's 
muscle injury was found not to involve any tendon, bone joint 
or nerve damage.

Range of motion testing of the veteran's knees revealed the 
following: right knee flexion to 130 out of 140 degrees with 
pain at 130; right knee extension to 0 out of 0 degrees; left 
knee flexion to 140 out of 140 degrees; and, left knee 
extension to 0 out of 0 degrees.  In the right knee, the 
veteran range of motion was additionally limited by pain, but 
not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  The general appearance of both 
knees was found to be normal on both the right and left. 

The appearance of the veteran's ankles was also found to be 
within normal limits.  Range of motion testing of the right 
ankle found dorsiflexion to 15 degrees out of 20 with pain on 
15 degrees; right ankle plantar flexion to 40 degrees out of 
45 with pain at 40; left ankle dorsiflexion to 20 out of 20 
degrees; and left ankle plantar flexion to 45 out of 45 
degrees.  The right ankle was additionally limited by pain, 
but not additionally limited by fatigue, weakness, lack of 
endurance and incoordination.
 
X-rays of the veteran's legs showed an old healed fracture of 
the mid shaft of the fibula on the right.  The final 
diagnosis by the examiner found no change from the 
established VA diagnosis. 

The veteran's rating for residuals of a gunshot wound of the 
right and left calves, Muscle Group XI, have been evaluated 
as 10 percent disabling bilaterally under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5311, pursuant to which the 
severity of injuries to Muscle Group XI is evaluated.  As 
this evaluation has been in place for at least 20 years, it 
is protected from ever being reduced due to the provisions of 
38 U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2004).

Diagnostic Code 5311 states that Muscle Group XI includes 
those muscles responsible for propulsion, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
Muscles listed as part of this group include the posterior 
and lateral crural muscles and muscles of the calf; triceps 
surae, tibialis posterior, peroneus longus, peroneus brevis, 
flexor hallucis longus, flexor digitorum longus, popliteus, 
and plantaris.  Pursuant to this code, a 10 percent rating is 
warranted if impairment of this muscle groups is moderate; a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 30 percent rating is 
warranted if it is severe.

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  Under 
this code: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Following a review of the record, the Board finds that the 
veteran's residuals of a gunshot wound of the right and left 
calves is no more than moderate, as contemplated by a 10 
percent rating under Diagnostic Code 5311.  The evidence 
indicates that the veteran sustained a multiple deep 
penetrating wounds in service.  He was hospitalized in 
service for treatment of the wounds.  The veteran has 
complained of the cardinal signs and symptoms of muscle 
disability, particularly pain.  Even though the July 2003 
examiner found no objective evidence of weakness, the 
veteran's history and current findings most closely 
correspond to the moderate level of severity contemplated for 
10 percent rating under Diagnostic Code 5311.

However, the evidence does not show that the veteran's 
residuals of a gunshot wound meet the criteria for a higher, 
20 percent rating for moderately severe muscle disability.  
The objective findings do not include evidence of prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  As well, the objective medical evidence does not 
indicate loss of deep fascia, muscle substance or muscle 
tone.  On the contrary, the examiner at the July 2003 VA 
examiner specifically indicated that palpation revealed no 
loss of deep fascia, muscle substance, or tone.  Furthermore, 
the objective medical findings do not demonstrate positive 
impairment of strength and endurance in the affected muscle 
groups.  The most recent VA examination in July 2003 found 
muscle strength to be 5 out of 5 in Muscle Group XI.  As 
such, the Board finds that a 20 percent rating under 
Diagnostic Code 5311 is not warranted in this case.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
The Board has also considered the application of Diagnostic 
Code 5271 pursuant to which limitation of motion of the ankle 
is evaluated and Diagnostic Codes 5260 and 5261 pursuant to 
which the limitation of motion of the knee is evaluated.  
Under Diagnostic Code 5260 flexion limited to 45 degrees is 
required for the assignment of a compensable evaluation, and 
under Diagnostic Code 5261 extension limited to 10 degrees is 
required for a compensable evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004).  As the range of 
motion in the veteran's knees does not approach these minimum 
requirements he is not entitled to compensation under either 
Diagnostic Codes 5260 or 5261.  See id.  Under Diagnostic 
Code 5271, a 20 percent rating is warranted for marked 
limitation of motion of the ankle and a 10 percent rating is 
warranted with moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).  In this case, the 
range of motion in the veteran's ankles is only 5 degrees 
less than normal in his right ankle and completely normal in 
his left ankle.  These findings do not correspond with marked 
limitation of motion required for a 20 percent rating under 
Diagnostic Code 5271.  Id.  Thus, an evaluation under this 
code would not result in a rating in excess of the 10 percent 
rating already in effect for either leg under Diagnostic Code 
5271.  Id.   

The Board has also considered the veteran's leg disabilities 
on the basis of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  Taking into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), the available medical 
evidence of record does indicate that the veteran experiences 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above.  DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation under 
Diagnostic Code 5311.  In short, the evidence of record is 
consistent with the evaluations noted, and no more, for the 
veteran's service-connected disabilities under Diagnostic 
Code 5311.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against increased 
ratings for residuals of gunshot wounds of the left and right 
calves, Muscle Group XI.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A.
§ 5107(b), 38 C.F.R. § 4.3 (2004).


ORDER

An increased rating for residuals of a gunshot wound of the 
right calf, Muscle Group XI, is denied.

An increased rating for residuals of a gunshot wound of the 
left calf, Muscle Group XI, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


